United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2012. o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 0-10843 CSP Inc. (Exact name of Registrant as specified in its Charter) Massachusetts 04-2441294 (State of incorporation) (I.R.S. Employer Identification No.) 43 Manning Road Billerica, Massachusetts 01821-3901 (978) 663-7598 (Address and telephone number of principal executive offices) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer o(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As of May 7, 2012, the registrant had 3,432,554 shares of common stock issued and outstanding. 1 INDEX Page PARTI. FINANCIAL INFORMATION Item1. Financial Statements 3 Consolidated Balance Sheets as of March 31, 2012 (unaudited) and September 30, 2011 3 Consolidated Statements of Operations (unaudited) for the three and six months ended March 31, 2012 and 2011 4 Consolidated Statement of Shareholders’ Equity (unaudited) for the six months ended March 31, 2012 5 Consolidated Statements of Cash Flows (unaudited) for the six months ended March 31, 2012 and 2011 6 Notes to Consolidated Financial Statements (unaudited) 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 4. Controls and Procedures 25 PARTII. OTHER INFORMATION Item2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item6. Exhibits 26 2 PARTI. FINANCIAL INFORMATION Item 1. Financial Statements CSP INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except par value) March31, September30, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowances of $278 and $302 Inventories Refundable income taxes Deferred income taxes Other current assets Total current assets Property, equipment and improvements, net Other assets: Intangibles, net Deferred income taxes Cash surrender value of life insurance Other assets Total other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Pension and retirement plans Income taxes payable Total current liabilities Pension and retirement plans Other long term liabilities Total liabilities Commitments and contingencies Shareholders’ equity: Common stock, $.01 par value per share; authorized, 7,500 shares; issued and outstanding 3,432 and 3,417 shares, respectively 34 34 Additional paid-in capital Retained earnings Accumulated other comprehensive loss (5,972 ) (5,903 ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to unaudited consolidated financial statements. 3 CSP INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except for per share data) For the three months ended For the six months ended March31, March31, March31, March31, Sales: Product $ Services Total sales Cost of sales: Product Services Total cost of sales Gross profit Operating expenses: Engineering and development Selling, general and administrative Total operating expenses Operating income Other income (expense): Foreign exchange gain (loss) (10 ) 12 (26 ) 8 Other income (expense), net (26 ) (13 ) (44 ) (30 ) Total other income (expense), net (36 ) (1 ) (70 ) (22 ) Income before income taxes Income tax expense Net income $ Net income attributable to common stockholders $ Net income per share – basic $ Weighted average shares outstanding – basic Net income per share – diluted $ Weighted average shares outstanding – diluted See accompanying notes to unaudited consolidated financial statements. 4 CSP INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY For the Six Months Ended March 31, 2012: (Amounts in thousands) Shares Amount Additional Paid-in Capital Retained Earnings Accumulated other comprehensive loss Total Shareholders’ Equity Comprehensive Income Balance as of September 30, 2011 $
